Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143148                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Mary Beth Kelly
            Plaintiff-Appellee,                                                                            Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 143148
                                                                    COA: 296490
                                                                    Wayne CC: 09-010158-FH
  WILL EDWARD MORRIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 14, 2011
  judgment of the Court of Appeals is considered. We DIRECT the Wayne County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order, specifically addressing defendant’s argument that the trial court
  erred in scoring ten points for Offense Variable 15 where defendant was not convicted of
  violating MCL 333.7401(2)(a)(i) – (iii).

        The application for leave to appeal remains pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2011                    _________________________________________
           d1026                                                               Clerk